DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 03/26/2020.
Currently claims 1-10 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0146886 A1 (Minami) and further in view of JP-2016-173461 A (Masumi).
Regarding claim 1, Minami discloses, a display device (10; display apparatus; Fig. 1; [0047]) comprising: a resin substrate (201; substrate; Fig. 6; [0078]; Minami teaches in para. [0047] – [0048] that the substrate 201 can be a plastic substrate for its insulation property, hence it can be a resin substrate which is an insulative substrate); 

    PNG
    media_image1.png
    476
    699
    media_image1.png
    Greyscale

a light-emitting element (21; EL element; Fig. 6; [0075]) included in a display region (70; display panel; Fig. 1; [0049]), 
the light-emitting element (21) being provided above the resin substrate (201) with a TFT layer (22) in between (Fig. 6; [0075]); 

    PNG
    media_image2.png
    427
    754
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    324
    701
    media_image3.png
    Greyscale

a terminal section (70B; Fig. 4A; [0060]) provided at an end of the frame region (70F); 
a bending section (85; folding region; Fig; 6; [0074]) provided between the display region (30) and the terminal section (70B); 
a frame wiring line (81; Fig. 2A and 2B; [0051] – [0053]) provided in the frame region (70F), 
the frame wiring line (81) extending to the terminal section (70B) with being electrically coupled to the light-emitting element (21) via the TFT layer (22) (Fig. 2A and 2B; [0052]);

    PNG
    media_image4.png
    453
    725
    media_image4.png
    Greyscale
 
an at least one layer of inorganic film (202; gate insulating film; Fig. 6; [0075]; the gate insulating film usually formed of silicon dioxide is an inorganic layer) provided in the frame region (70F), the at least one layer of inorganic film (202) being included in the TFT layer (22) layered on the resin substrate (201), 
wherein the at least one layer of inorganic film (202), a first organic film (layer that is vertically between 81 and 203; Fig. 6; [0075]), the frame wiring line (81), and a second organic film (203; flattening film; Fig. 6; [0075]) are provided in the stated order (bottom up) from the display region (30) to the terminal section (70B),	
Note: Since Minami teaches an organic EL display apparatus, it can be considered that all the layers are organic except those specially mentioned otherwise (0075] – [0078]).

    PNG
    media_image2.png
    427
    754
    media_image2.png
    Greyscale

But Minami fails to teach explicitly, in a cross section at the bending section, a first opening that opens upward is formed in the at least one layer of inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and a second opening that opens upward is formed in the first organic film on an inner side with respect to the first opening.  
However, in analogous art, Masumi discloses, in a cross section at the bending section (112; bent portion; Fig. 9; [0057]), a first opening (167; Fig. 9b; as annotated on Fig. 9c; [0057]) that opens upward is formed in the at least one layer of inorganic film (152; third insulating layer; Fig. 9c; [0057]),  


    PNG
    media_image5.png
    471
    652
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami and Masumi before him/her, to modify the teachings of a display device with a bendable terminal region as taught by Minami and to include the teachings of forming two openings to facilitate the bending in the bending region as taught by Masumi since this is a well-known technique in the foldable display devices and absent this important teaching in Minami, a person with ordinary skill in the art would be motivated to reach out to Masumi while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Minami and Masumi fails to teach explicitly, the first opening in the inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and the second opening in the first organic film.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The combination of prior arts, Minami and Masumi, teaches the inorganic film, the frame wiring line, the second organic film, the first opening and the second opening. Now with these teachings, sequencing the above layers in the first and second openings similar to, “the first opening in the inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and the second opening in the first organic film”, would be an obvious matter of design choice. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0033] – [0035] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. 

Regarding claim 2, Minami discloses, a display device (10; display apparatus; Fig. 1; [0047]) comprising: a resin substrate (201; substrate; Fig. 6; [0078]; Minami teaches in para. [0047] – [0048] that the substrate 201 can be a plastic substrate for the insulation property, hence it can be a resin substrate which is an insulative substrate); 

    PNG
    media_image1.png
    476
    699
    media_image1.png
    Greyscale

a light-emitting element (21; EL element; Fig. 6; [0075]) included in a display region (70; display panel; Fig. 1; [0049]), 


    PNG
    media_image2.png
    427
    754
    media_image2.png
    Greyscale

a frame region (70F; framework molding; Fig. 4B; [0067]) provided in a periphery of the display region (30; Fig. 4B; [0060]); 	

    PNG
    media_image3.png
    324
    701
    media_image3.png
    Greyscale

a terminal section (70B; Fig. 4A; [0060]) provided at an end of the frame region (70F); 

a frame wiring line (81; Fig. 2A and 2B; [0051] – [0053]) provided in the frame region (70F), 
the frame wiring line (81) extending to the terminal section (70B) with being electrically coupled to the light-emitting element (21) via the TFT layer (22) (Fig. 2A and 2B; [0052]);

    PNG
    media_image4.png
    453
    725
    media_image4.png
    Greyscale
 
an at least one layer of inorganic film (202; gate insulating film; Fig. 6; [0075]; the gate insulating film usually formed of silicon dioxide is an inorganic layer) provided in the frame region (70F), the at least one layer of inorganic film (202) being included in the TFT layer (22) layered on the resin substrate (201), 
wherein the at least one layer of inorganic film (202), a first organic film (layer that is vertically between 81 and 203; Fig. 6; [0075]), the frame wiring line (81), and a second organic film (203; flattening 
Note: Since Minami teaches an organic EL display apparatus, it can be considered that all the layers are organic except those specially mentioned otherwise (0075] – [0078]).

    PNG
    media_image2.png
    427
    754
    media_image2.png
    Greyscale

But Minami fails to teach explicitly, in a cross section at the bending section, a first opening that opens upward is formed in the at least one layer of inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and a second opening that opens upward is formed in the second organic film on an inner side with respect to the first opening.  
However, in analogous art, Masumi discloses, in a cross section at the bending section (112; bent portion; Fig. 9; [0057]), a first opening (167; 
a second opening (as annotated on Fig. 9c) that opens upward is formed on an inner side with respect to the first opening (Figs. 9B and 9C; [0056] – [0059]).  

    PNG
    media_image5.png
    471
    652
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami and Masumi before him/her, to modify the teachings of a display device with a bendable terminal region as taught by Minami and to include the teachings of forming two openings to facilitate the bending in the bending region as taught by Masumi since this is a well-known technique in the foldable display devices and absent this important In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Minami and Masumi fails to teach explicitly, the first opening in the inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and the second opening in the second organic film.
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The combination of prior arts, Minami and Masumi, teaches the inorganic film, the frame wiring line, the second organic film, the first opening and the second opening. Now with these teachings, sequencing the above layers in the first and second openings similar to, “the first opening in the inorganic film, the first organic film is provided to plug the first opening, the frame wiring line is provided on the first organic film, the second organic film is provided to cover the frame wiring line, and the second opening in the second organic film”, would be an obvious matter of critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 5, the combination of Minami and Masumi teaches, the display device according to claim 1, wherein the second opening (as annotated on Fig. 9c) formed in the first organic film (167; considering 167 as an organic film since opening does not depend on whether the material is organic or inorganic) (Figs. 9B and 9C; [0056] – [0059]; Masumi Reference). See 103 rationale in claim 1.
But the combination of Minami and Masumi fails to teach explicitly, the second opening passes through the first organic film.  
However, the above limitation recites indirectly an ‘intended use’ of the device. If it is required that the layer that would fill the second opening would contact the layer below the first organic film, then the second opening needs to pass through the first organic film. This is well within the purview of a person with ordinary skill in the art. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of Masumi is capable of making the opening deep enough to In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0044] (Fig. 6) that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

    PNG
    media_image5.png
    471
    652
    media_image5.png
    Greyscale

Regarding claim 6, the combination of Minami and Masumi teaches, the display device according to claim 1, wherein at the second opening (as annotated on Fig. 9c) formed in the first organic film (167; considering 167 as an organic film since opening does not depend on whether the material is organic or inorganic; Masumi Reference), a film thickness of the first organic film (167) at a middle portion of the second opening along a bending axis (vertical in this case) of the bending section (85; Fig. 6; Minami Reference) is similar to a film thickness of the first organic film (167) at both edges (just outside the opening) of the second opening along the bending axis (vertical in this case) of the bending section (85; Fig. 6; Minami Reference)  (Figs. 9B and 9C; [0056] – [0059]; Masumi Reference). See 103 rationale in claim 1.
But the combination of Minami and Masumi fails to teach explicitly, the film thickness of the first organic film at the middle portion is smaller than the film thickness at both edges of the second opening along the bending axis of the bending section.  
However, the above limitation recites indirectly an ‘intended use’ of the device. If it is required that the layer would be thicker at the second opening or the layer would fill the second opening, then the film thickness of the first organic film at the middle portion is smaller than the film thickness at both edges of the second opening. This is well within the purview of a person with ordinary skill in the art. This intended use of the devices does not define additional structural aspects of the claimed invention. The device of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0044] (Fig. 5) that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

    PNG
    media_image5.png
    471
    652
    media_image5.png
    Greyscale

Regarding claim 7, the combination of Minami and Masumi teaches, the display device according to claim 6, wherein at both the ends (left and right) of the resin substrate (102) along the bending axis of the bending section (where the openings are), a height (Ha, as annotated on Fig. 9c) from an upper surface of the resin substrate to an upper surface of the second organic film at an edge of the first opening in a cross section from the display region to the terminal section is different to a height (Hb, as annotated on Fig. 9c) from an upper surface of the resin substrate (102) to an upper surface of the second organic film at a middle portion of the first opening in the cross section from the display region to the terminal section (Figs. 9B and 9C; [0056] – [0059]; Masumi Reference). See 103 rationale in claim 1. 
But the combination of Minami and Masumi fails to teach explicitly, the heights are the same at the middle of the opening and at two sides of the opening.  
However, the applicant has not presented persuasive evidence in Spec. para. [0074] (Fig. 10) that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. With the teaching of Minami and Masumi above, a person with ordinary skill in the art could flatten the upper surface of the Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

    PNG
    media_image6.png
    549
    652
    media_image6.png
    Greyscale

Regarding claim 8, the combination of Minami and Masumi teaches, the display device according to claim 1, wherein the first opening (first 

    PNG
    media_image7.png
    320
    701
    media_image7.png
    Greyscale

Regarding claim 9, Minami discloses, the display device according to claim 1, wherein the light-emitting element (21) is an organic EL element (Fig. 6; [0003], [0050]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minami and Masumi as applied to claim 1 and further in view of JP 2016-224118 A (Atsushi).
Regarding claim 3, the combination of Minami and Masumi fails to teach explicitly, the display device according to claim 1, wherein the second opening formed in the first organic film is formed by setting a film thickness of the first organic film to be smaller than a film thickness of the first organic film at an edge of the second opening.  
However, in analogous art, Atsushi discloses, the display device according to claim 1, wherein the second opening (118, right; opening in third region; Fig. 7; [0051]) formed in the first organic film (104) is formed by setting a film thickness of the first organic film (104) to be smaller than a film thickness of the first organic film (104) at an edge (at the left and right edges) of the second opening (118, right) (Fig. 7; [0053]).  

    PNG
    media_image8.png
    176
    622
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami, Masumi and Atsushi before him/her, to modify the teachings of a display device with multiple openings as taught by Masumi and to include the teachings of a technique of forming varying thicknesses of a certain film at different regions as taught by Atsushi since reduced thickness is required in a film or substrate at the point of folding or bending to reduce tension and the easiest way to form it is to grow reduced thickness at the opening in the first place and absent this important teaching of how to do it in Minami and Masumi, a person with ordinary skill in the art would be motivated to reach out to Atsushi while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minami and Masumi as applied to claim 2 and further in view of JP 2016-224118 A (Atsushi).
Regarding claim 4, the combination of Minami and Masumi fails to teach explicitly, the display device according to claim 2, wherein the second opening formed in the first organic film is formed by setting a film thickness of the first organic film to be smaller than a film thickness of the first organic film at an edge of the second opening.  
However, in analogous art, Atsushi discloses, the display device according to claim 2, wherein the second opening (118, right; opening in third region; Fig. 7; [0051]) formed in the second organic film (104) is formed by setting a film thickness of the second organic film (104) to be smaller than a film thickness of the second organic film (104) at an edge (at the left and right edges) of the second opening (118, right) (Fig. 7; [0053]).  

    PNG
    media_image8.png
    176
    622
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami, Masumi In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minami and Masumi as applied to claim 1 and further in view of US 2018/0097019 A1 (Gunji).
Regarding claim 10, the combination of Minami and Masumi fails to teach explicitly, the display device according to claim 1, wherein the resin substrate, the first organic film, and the second organic film are each formed of a polyimide resin.
However, in analogous art, Gunji discloses, the display device according to claim 1, wherein the resin substrate (100; Fig. 7; [0076]), the first organic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Minami, Masumi and Gunji before him/her, to modify the teachings of a display device with plastic or insulative substrate as taught by Minami and to include the teachings of resin substrate and the organic films are formed of a polyimide resin as taught by Gunji since in MPEP 2143 (I) (B), it is stated that Simple substitution of one known element for another to obtain predictable results is obvious. Absent this important teaching in Minami, a person with ordinary skill in the art would be motivated to reach out to Gunji while forming the display device of Minami. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 11,171,198 B2 (Ohara) - A display device is disclosed including a first conductive film over and in contact with a substrate, a first undercoat and a second undercoat over and in contact with the first conductive film, a pixel over the first undercoat, a wiring over the first undercoat, the first conductive film, and the second undercoat and in contact with the first conductive film between the first undercoat and the second undercoat. The first undercoat and the second undercoat are spaced from each other over the first conductive film and each cover a part of the first conductive film. The wiring is configured to form a terminal to which a signal for driving the pixel is input over the second undercoat.
2. US 11,088,284 B2 (Son) - A display apparatus is disclosed including a substrate on which a first area, a second area spaced apart from the first area, and a bending area between a first area and a second area and bent along a bending axis are defined. It also includes a first thin-film transistor (“TFT”) and a second TFT and a first conductive layer and a second conductive layer. The first TFT includes a first active layer including polycrystalline silicon, a first gate electrode, and a first electrode disposed at a level which is the same as a level of the first conductive layer, and the second TFT includes a second active layer including an oxide 
3. US 10,957,753 B2 (Eo) - A display device is disclosed including a substrate including an outer area neighboring a border and an insulating layer positioned over the substrate and including a plurality of openings positioned over the outer area. The openings are arranged to be spaced from each other in a direction. The display device further includes a wavy line extending in the direction and passing the plurality of openings.
4. US 10,930,723 B2 (Shim) - A display device is disclosed having a substrate including an active area and a non-active area. It also includes an active layer, a thin film transistor including a gate electrode, a source electrode, and a drain electrode disposed on the substrate, and an organic light emitting diode including an anode which is electrically connected to the thin film transistor, in which the gate electrode, the source electrode, and the drain electrode are formed of a first conductive layer and a second conductive layer on the first conductive layer and the anode is formed of the same material as the first conductive layer.
5. US 10,840,463 B2 (Sano) - A display device having an insulating substrate including a first main surface, a first supporting substrate adhered to the first main surface of the insulating substrate, and a second supporting substrate spaced from the first supporting substrate and adhered to the first main surface of the insulating substrate, and the first supporting substrate includes a first side surface opposing the second supporting 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/10/2022